IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10678
                        Conference Calendar



DONALD R. FRANK,

                                         Plaintiff-Appellant,

versus

GARY BROWN, Jones County
District Attorney,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:98-CV-138-C
                       - - - - - - - - - -
                          April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Donald R. Frank, Texas prisoner # 208829, is BARRED from

proceeding in forma pauperis (IFP) under the Prison Litigation

Reform Act, 28 U.S.C. § 1915(g), because, on at least three prior

occasions while incarcerated, Frank has brought an action or

appeal in a court of the United States that was dismissed as

frivolous or for failure to state a claim upon which relief could




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-10678
                                 - 2 -

be granted.     Frank v. Garner, No. 96-40375 (5th Cir. July 31,

1996) (affirming district court’s dismissal of his civil rights

suit as frivolous); Frank v. Reno, No. 1:97-CV-165-C (N.D. Tex.

Aug. 6, 1997) (dismissing writ of mandamus as frivolous and for

failure to state a claim upon which mandamus may issue); and

Frank v. Calhoun, No. 6:98-CV-128 (E.D. Tex. Apr. 23, 1998)

(dismissing as frivolous 28 U.S.C. § 1983 action against state

court judge).

     Accordingly, Frank’s IFP status is DECERTIFIED, and he may

not bring a civil action or appeal a judgment in a civil action

or proceeding under § 1915 while incarcerated or detained in any

facility, unless he is under imminent danger of serious physical

injury.   See § 1915(g).   The appeal is DISMISSED.

     Frank has 15 days from the date of this opinion to pay the

full appellate filing fee of $105 to the clerk of the district

court, should he wish to reinstate his appeal.

     IFP DECERTIFIED; APPEAL DISMISSED.